Title: To George Washington from Colonel Goose Van Schaick, 1 May 1780
From: Van Schaick, Goose
To: Washington, George


          
            Sir
            Albany May 1st 1780
          
          Inclosed I transmit your Excellency Copy of a report containing an account of an accident which happened at Fort Schuyler. I believe that the Snowshoes mentioned to be Burnt, were those I ordered to be made in consequence of your Excellencies direction of the 28th of November last. I am most respectfully Your Excellencies most obedient humble servant
          
            G. V. Schaick
          
        